The master's report makes no finding of extreme cruelty and no facts are found making it a necessary inference or implication therefrom. The recommendation for a decree is not the exercise of judicial functions. And if it were, it appears to have been made as much for other reasons as for the cause for which the decree was granted. In this situation the decree is set aside. Unless justice requires an order of mistrial on the issue of extreme cruelty, the report should be recommitted for an express finding whether it was proved.
Decree set aside. *Page 595